228 Ga. 492 (1971)
186 S.E.2d 538
HERRING
v.
HERRING.
26840.
Supreme Court of Georgia.
Argued November 9, 1971.
Decided December 1, 1971.
Rehearing Denied December 17, 1971.
Robert W. Allen, for appellant.
Campbell & Campbell, R. P. Campbell, W. K. Campbell, for appellee.
UNDERCOFLER, Justice.
This appeal is from an order of the Newton Superior Court denying the appellant's application to be purged of contempt and released from imprisonment *493 for nonpayment of alimony and child support.
The record contains a "Stipulation of Counsel" as to the facts but is signed only by counsel for the appellant. The trial judge noted on the "stipulation" that he did not remember the evidence in detail. The questions presented by this appeal require a consideration of the evidence. Since the evidence has not been brought to this court by any of the methods provided in Code Ann. § 6-805, no question involving the evidence can be considered by this court. Ga. L. 1965, pp. 18, 24; Webb v. Jones, 221 Ga. 754 (4) (146 SE2d 910).
All of the other questions in this case are moot and need not be decided.
Judgment affirmed. All the Justices concur